UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2008 DEL GLOBAL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) New York 0-3319 13-1784308 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11550 West King Street, Franklin Park, IL 60131 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (847)288-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Del Global Technologies Corp. (the “Company”) issued a press release on December 1, 2008 announcing the launch of the TITAN digital radiographic product line. A copy of the press release is furnished as Exhibit 99.1 of this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 99.1 Press Release dated December 1, 2008 titled “Del Medical Systems Group Launches TITAN Family of Digital Radiographic Systems.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL GLOBAL TECHNOLOGIES CORP. (Registrant) Date: December 1, 2008 By: /s/ Mark A. Zorko Mark A. Zorko Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release dated December 1, 2008 titled “Del Medical Systems Group Launches TITAN Family of Digital Radiographic
